 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.28
 


 


 


 


 


 


 
MORTGAGE AND SECURITY AGREEMENT
 
Dated as of February 12, 2010
 
from
 
PETER J. SONNABEND AND BOY A.J. VAN RIEL, AS TRUSTEES OF THE CHARTERHOUSE OF
CAMBRIDGE TRUST, UNDER DECLARATION OF TRUST DATED DECEMBER 27, 1963 AND RECORDED
IN THE MIDDLESEX (SOUTH) REGISTRY OF DEEDS IN BOOK 11160, PAGE 340, AS AMENDED
BY AMENDMENT OF DECLARATION OF TRUST DATED JULY 8, 1966 AND RECORDED IN SAID
REGISTRY IN BOOK 11160, PAGE 359 AND SONESTA OF MASSACHUSETTS, INCORPORATED, A
MASSACHUSETTS CORPORATION
 
as Mortgagor
 
to
 
RBS CITIZENS, NATIONAL ASSOCIATION
 
as Mortgagee
 


 

 

--------------------------------------------------------------------------------

Table of Contents

TABLE OF CONTENTS


ARTICLE I REPRESENTATIONS AND WARRANTIES
3
1.01
Title
3
1.02
Hazardous Substances
3
   
ARTICLE II AFFIRMATIVE COVENANTS
4
2.01
Compliance with Laws; Etc
4
2.02
Maintenance and Repair
4
2.03
Alterations
5
2.04
Insurance
5
2.05
Damage or Condemnation
6
2.06
Application of Insurance Proceeds and Condemnation Awards.
7
2.07
Taxes and Impositions; Mechanics’ Claims
8
2.08
Tax Escrow
8
2.09
Security Agreement
9
2.10
Visitation
10
2.11
Litigation Affecting Mortgaged Property
10
2.12
Indemnification
10
2.13
Actions by Lender to Preserve Mortgaged Property
11
2.14
Estoppel Certificates
11
2.15
Payment and Performance of Secured Obligations
11
2.16
Parking Lease
11
   
ARTICLE III NEGATIVE COVENANTS
12
3.01
Transfers; Liens; Leases
12
3.02
Modifications to Property Restrictions
12
3.03
Hazardous Substances
12
3.04
Indebtedness
12
   
ARTICLE IV EVENTS OF DEFAULT; REMEDIES
15
4.01
Events of Default
15
4.02
Remedies.
15
4.03
Application of Proceeds
15
4.04
Right to Sue Without Prejudice
16
4.05
Power to Modify Documents
16
4.06
Remedies Cumulative.
16
4.07
Waiver of Stay, Extension, Moratorium Laws
17
 
 


i

--------------------------------------------------------------------------------

Table of Contents



ARTICLE V MISCELLANEOUS
17
5.01
Security and Priority of Advances.
17
5.02
Changes in Tax Law
17
5.03
Further Assurances.
17
5.04
Amendments, Waivers
18
5.05
No Implied Waiver
18
5.06
Notices
18
5.07
Expenses; Taxes; Attorneys’ Fees
18
5.08
Assignment of Leases
18
5.09
Jurisdiction: Etc
19
5.10
Interpretation
19
5.11
Invalidity of Certain Provisions
19
5.12
Severability
19
5.13
Governing Law
19
5.14
Time of Essence; Duration; Survival
19
5.15
Successors and Assigns
19
5.16
Usury
20
5.17
JURISDICTION AND VENUE: WAIVER OF JURY TRIAL
20
5.18
Defined Terms
20
5.19
Statutory Condition and Statutory Power of Sale
20



                                    Exhibit A - Legal Description
                                    Exhibit B - UCC Information

ii

--------------------------------------------------------------------------------

Table of Contents

MORTGAGE AND SECURITY AGREEMENT
(“Mortgage”)
 
GRANTING CLAUSE
 
PETER J. SONNABEND and BOY A.J. VAN RIEL, AS TRUSTEES OF THE CHARTERHOUSE OF
CAMBRIDGE TRUST, under Declaration of Trust dated December 27, 1963 and recorded
in the Middlesex (South) Registry of Deeds in Book 11160, Page 340, as amended
by Amendment of Declaration of Trust dated July 8, 1966 and recorded in said
Registry in Book 11160, Page 359 (the “Trust”) and SONESTA OF MASSACHUSETTS,
INCORPORATED, a Massachusetts corporation, both having an address c/o Sonesta
International Hotels Corporation, 116 Huntington Avenue, Boston, Massachusetts
02116 (jointly and severally, “Mortgagor” or “Borrower”), FOR CONSIDERATION
PAID, and with MORTGAGE COVENANTS, hereby grants, bargains, sells, mortgages,
transfers, conveys, assigns and warrants to RBS CITIZENS, NATIONAL ASSOCIATION,
a national banking association having an office at 28 State Street, Boston,
Massachusetts  02109 (“Mortgagee” or “Lender”) to secure payment
of:  (i)  THIRTY-TWO MILLION and 00/100 DOLLARS ($32,000,000), with interest and
any other charges thereon, payable as provided in that certain promissory note
of even date herewith made by Borrower to Lender (as the same may be extended,
renewed, refinanced, refunded, amended, modified or supplemented from time to
time, and any replacement or successor note, the “Note”), and (ii) and any and
all other or future indebtedness and liabilities of Borrower under the Note or
the other Loan Documents (as defined herein) and also to secure the performance
of all covenants and agreements contained herein or in the other Loan Documents,
all of Borrower’s estate, right, title, interest, property, claim and demand,
now owned or held or hereafter acquired or arising, in and to the following
property and rights (collectively, the “Mortgaged Property”):
 
(a) the lands and premises more particularly described in Exhibit A hereto,
together with all and singular the tenements, hereditaments and appurtenances
thereunto belonging or in anywise appertaining, and also (i) any land lying
within the right-of-way of any streets, open or proposed, adjoining the same,
(ii) any easements, rights-of-way and rights used in connection therewith or as
a means of access thereto, and (iii) any and all sidewalks, alleys, strips and
gores of land adjacent thereto or used in connection therewith (all of the
foregoing being hereinafter collectively called the “Land”);
 
(b) all buildings, structures and other improvements now or hereafter erected or
placed on the Land (collectively, the “Improvements”);
 
(c) all machinery, apparatus, equipment, fittings, fixtures, goods, chattels and
other articles of personal property now or hereafter located on, attached to or
used in connection with the Land or the Improvements (including all real estate
fixtures and all other personal property used in the operation of the business
conducted on the Land), and all replacements thereof, additions thereto and
substitutions therefor (all of the foregoing, being hereinafter collectively
called the “Equipment”), together with all deposits or payments made on any
Equipment in connection with the conditional purchase thereof and all leases by
Borrower as lessee of Equipment;
 
(d) all licenses, permits, authorizations and agreements from Governmental
Authorities (as defined in Section 1.02) relating to the ownership,
construction, occupancy, operation, management or use of the Land, the
Improvements or the Equipment;
 
(e) all contracts, leases, licenses and agreements now or hereafter relating to
the ownership, design, construction, occupancy, operation, management or use of
the Land, the Improvements or the Equipment;
 

1

--------------------------------------------------------------------------------

Table of Contents

(f) all the remainder or remainders, reversion or reversions, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, all of which are hereby assigned to Lender, who is hereby authorized
to collect and receive the same, to give proper receipts and acquittances
therefor and to apply the same to the payment of the Secured Obligations,
notwithstanding the fact that the same may not then be due and payable, subject,
however, to the right of Borrower to receive and use the same unless and until
an Event of Default (as defined in Section 4.01) shall occur;
 
(g) all proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including all proceeds of the
insurance required to be maintained by this Mortgage, all awards or other
compensation heretofore or hereafter made to Borrower as the result of any
Condemnation (as defined in Section 2.05), all awards for changes of the grades
of streets and all awards for severance damages, all of which are hereby
assigned to Lender, who is hereby authorized to collect and receive the proceeds
thereof, to give proper receipts and acquittances therefor and, subject to
Section 2.06, to apply the same to the payment of the Secured Obligations,
notwithstanding the fact that the same may not then be due and payable;
 
(h) any monies deposited with Lender pursuant to the terms hereof or of any of
the other Loan Documents (as hereinafter defined);
 
(i) all equipment, inventory, accounts, contract rights, general intangibles,
instruments, documents and chattel paper (as those terms are defined in the
Uniform Commercial Code) of Borrower including all other personal property used
in the operation of the business conducted on the Land;
 
(j) all right, title and interest of the Trust as tenant under that certain
lease dated December 30, 1986, as amended, with the Trustees of Riverside
Galleria Associates Trust, as landlord, notices of which are filed with the
Middlesex County South Registry District of the Land Court as Document Number
732981, and with the Middlesex South County Registry of Deeds in Book 17768,
Page 325 (the “Parking Lease”), and all modifications, extensions and renewals
of the Parking Lease and all credits, deposits, options, privileges and rights
of the Trust as tenant thereunder; and
 
(k) all proceeds, both cash and non-cash, of any and all of the foregoing.
 
TO HAVE AND TO HOLD the Mortgaged Property unto Lender, its successors and
assigns, forever; and Borrower covenants that Borrower is lawfully seized and
possessed of the Mortgaged Property and holds marketable fee simple absolute
title to the same and has good right to convey the Mortgaged Property and that
the conveyances in this Mortgage are subject to only the Permitted Encumbrances
(as defined in Section 1.01 hereof).  Except for the Permitted Encumbrances,
Borrower does warrant and will forever defend the title to the Mortgaged
Property against the claims of all persons whomsoever.
 
This Mortgage is given to secure the payment and performance of the following
described indebtedness and obligations (hereinafter collectively referred to as
the “Secured Obligations”):
 
(a) The debt evidenced by the Note;
 
(b) The full and prompt payment and performance of all of the provisions,
agreements, covenants and obligations herein contained and contained in any
other agreements, documents or instruments now or hereafter evidencing, securing
or otherwise relating to the indebtedness evidenced by the Note, the Loan
Agreement of even date entered into by the Borrower and the Lender,  this
Mortgage, the Collateral Assignment of Leases and Rents of even date executed by
the Borrower, the Indemnity Agreement Regarding Hazardous Materials of even date
executed by the Borrower, (such other agreements, documents and instruments
executed in connection with the foregoing, together with any and all renewals,
amendments, extensions and modifications thereof the “Loan Documents”), and the
payment of all other sums therein covenanted to be paid; and
 

2

--------------------------------------------------------------------------------

Table of Contents

(c) Any and all additional advances made by Lender to complete the Improvements
or to protect or preserve the Mortgaged Property or the security interest
created hereby on the Mortgaged Property, or for taxes, assessments or insurance
premiums as hereinafter provided or for performance of any of Borrower’s
obligations hereunder or under the other Loan Documents or for any other purpose
provided herein or in the other Loan Documents (whether or not the original
Borrower remains the owner of the Mortgaged Property at the time of such
advances).
 


 
Borrower hereby agrees with Lender as follows:
ARTICLE I 
REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Lender that:
 
1.01 Title.  Borrower (a) has good and marketable title to the Land and the
Improvements and has good title to all Equipment and other property and rights
comprising the Mortgaged Property, subject to no mortgage, lien, pledge, charge,
security interest or other encumbrance or adverse claim of any nature except
Permitted Encumbrances (as defined in this Section 1.01), and (b) has full power
and lawful authority to grant, bargain, sell, convey, warrant, assign, transfer,
mortgage, pledge, grant a security interest in, set over and confirm unto
Lender, and its successors and assigns, the Mortgaged Property as herein
provided.  Borrower will warrant and defend the title to the Mortgaged Property
and the validity and first priority of the lien or estate, and the security
interest, created hereby against the claims and demands of all persons
whomsoever.  As used herein the term “Permitted Encumbrances” means (i) the
easements, rights of way and other exceptions set forth in Schedule B-I of the
title policy insuring the lien of this Mortgage and (ii) any Impositions (as
defined in Section 2.07) which are not due and payable.
 
1.02 Hazardous Substances.  To the best of Borrower’s knowledge, except for
“Permitted Substances” (as defined in the Environmental Indemnity Agreement) and
except as specifically described in the Report (as defined in the Environmental
Indemnity Agreement), the Mortgaged Property does not contain (a) any hazardous
wastes, hazardous substances, hazardous materials, toxic substances, hazardous
air pollutants or toxic pollutants, as those terms are used in, defined in or
listed under the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substances Control Act, the Clean Air Act, the
Clean Water Act, and any applicable state or local statutes, including Mass.
Gen. Law §21E or in any regulations promulgating pursuant thereto as such
statutes and regulations have been or may be amended from time to time, or in
any other applicable Law, including without limitation those elements or
compounds which are contained in the list of hazardous substances adopted by the
United States Environmental Protection Agency or the list of toxic pollutants
designated by Congress or said agency, or (b) any petroleum products, including
without limitation, gasoline, diesel fuel, fuel oil, heating oil, kerosene,
naphtha, benzene, lubricating oil, motor oil, used oil and waste oil, asbestos
and materials containing asbestos, lead paint and polychlorinated biphenyls
(“PCBs”) (all of the foregoing in clauses (a) and (b) being herein collectively
called “Hazardous Substances”).  Borrower has not received, handled, used,
stored, treated, shipped or disposed of any Hazardous Substances, except for
Permitted Substances.  Except as specifically described in the Report, no
release or threatened release of Hazardous Substances has occurred on, at,
under, about, in or from the Mortgaged Property.  To the best of Borrower’s
knowledge, there is no civil, criminal or administrative action, suit, demand,
claim, hearing, lien, request for information, notice or demand letter, notice
of violation, citation, penalty, investigation or proceeding pending or
threatened with respect to the condition, use or occupancy of the Mortgaged
Property which relates to Hazardous Substances or any Law referred to in this
Section 1.02.
 

3

--------------------------------------------------------------------------------

Table of Contents

As used herein the term “Law” means any law (including common law),
constitution, statute, treaty, regulation, rule, ordinance, policy, order,
injunction, writ, decree or award of, or permit, approval or license granted by,
any Governmental Authority, now or hereafter in effect, including without
limitation those relating to zoning, subdivision, Hazardous Substances,
building, safety, fire protection, accessibility to, usability by or
discrimination against disabled individuals, or environmental, health or safety
matters.  As used herein the term “Governmental Authority” means any government
or political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.
 
ARTICLE II 
AFFIRMATIVE COVENANTS
 
Borrower covenants to Lender as follows:
 
2.01 Compliance with Laws; Etc.  Borrower shall comply with and shall cause all
tenants and occupants to comply with all Laws and all private covenants which at
any time are applicable to the Mortgaged Property, operations of and
construction on the Mortgaged Property or the Borrower, and shall comply with
the requirements of all policies of insurance required by this Mortgage or the
other Loan Documents and of the insurers under such policies.  Borrower shall
make any replacements, alterations or improvements to the Mortgaged Property as
may be required by Law or such requirements even if unforeseen and/or
extraordinary.  Borrower shall have the right, after prior written notice to
Lender, to contest by appropriate legal proceedings diligently conducted in good
faith, without cost or expense to Lender, the validity or application of any Law
which does not subject Lender to any criminal or civil liability, and Borrower
may delay compliance with such Law until final determination of such proceeding
if compliance with such Law may legally be delayed until, and such proceedings
shall conclusively operate to prevent the enforcement of such Law prior to, such
final determination; provided, however, that, if in the judgment of Lender any
lien or charge against the Mortgaged Property would reasonably be incurred by
reason of such delay, Borrower shall furnish to and maintain with Lender
security, at all times satisfactory to Lender, to assure the discharge of such
lien or charge.  Borrower shall keep, or cause to be kept, in full force and
effect all licenses, permits and governmental authorizations and agreements
necessary or desirable for the ownership, construction, occupancy, operation,
management or use of the Mortgaged Property.  Borrower shall preserve and
maintain unimpaired any and all easements, rights of way, appurtenances and
other interests and rights constituting any portion of the Mortgaged Property
and shall timely perform all obligations of Borrower thereunder.
 
2.02 Maintenance and Repair.  Borrower shall not abandon or cause or permit any
waste to the Improvements or the Equipment, shall maintain the Improvements and
the Equipment in good repair, working order and condition, except for reasonable
wear and use, shall maintain the Improvements and the Equipment in compliance
with all Laws, and shall restore, replace or rebuild the Improvements and the
Equipment or any part thereof now or hereafter damaged or destroyed by any
casualty (whether or not insured against or insurable) or affected by any
Condemnation with Improvements or Equipment of equivalent value and utility,
whether or not the proceeds of insurance required hereunder or the award payable
in respect of such Condemnation are sufficient for the purpose or are available
to Borrower pursuant to Section 2.06 for the purpose.  All repairs,
replacements, restorations, alterations and improvements to the Mortgaged
Property required by Section 2.01 or this Section 2.02 or permitted by Sections
2.03 or 2.06 shall be promptly performed in a good and workmanlike manner in
compliance with all applicable Laws, private covenants and insurance
requirements, and shall be subject to the terms and conditions set forth in
Section 2.06(c) as if such repair, replacement, restoration, alteration or
improvement were a restoration thereunder.
 

4

--------------------------------------------------------------------------------

Table of Contents

2.03 Alterations.  Borrower shall not permit the Improvements or the Equipment
to be removed, demolished or materially altered, provided, however, that
Borrower (i) shall make any replacements, alterations or improvements which are
required by Law; (ii) may remove worn out Equipment if the same is concurrently
replaced with Equipment of equivalent value and utility; and (iii) may make
qualitative improvements provided the same are performed in a good and
workmanlike manner, are of a quality at least equal to that of the Improvements
and do not adversely impact the structure or mechanical systems of the Mortgaged
Property.
 
2.04 Insurance.  Borrower shall maintain and keep in effect the following
policies of insurance in addition to any insurance coverages required under the
Existing Leases (as defined below):
 
(a) during the course of any new construction of Improvements or Equipment on
the Mortgaged Property, (i) builder’s risk insurance (on a completed value,
non-reporting basis) against “all risks of physical loss”, including collapse
and transit coverage, with deductibles not to exceed $10,000, in non-reporting
form, covering the total replacement cost of work performed and equipment,
supplies and materials furnished in connection with such construction or repair
of Improvements or Equipment, together with “soft cost” endorsements and such
other endorsements as Lender may require, and (ii) worker’s compensation,
employer’s liability and all other statutory forms of insurance now or hereafter
required by Law covering all persons employed in connection with such
construction or repair of the Improvements in such limits as may be required by
Law or as Lender may otherwise require;
 
(b) policies of insurance against loss or damage to the Improvements and the
Equipment by or from fire, lightning, windstorm, explosion, riot, riot attending
a strike, civil commotion, aircraft and vehicles, smoke and such other hazards
as are presently included in the so-called “fire and extended coverage”
insurance; vandalism, malicious mischief and such other hazards as are presently
included in the so-called “all risks to physical loss” insurance; and such other
insurable hazards, including flood, as, under good insurance practices, from
time to time are insured against for improvements and equipment having similar
functions and uses in the area where the Improvements and Equipment are located,
in an amount which shall not be less than the greater of (i) 100% of the “full
replacement cost” of the Improvements and the Equipment, without deduction for
physical depreciation, or (ii) an amount sufficient to prevent Lender and
Borrower from becoming co-insurers within the terms of the applicable policies;
the term “full replacement cost” shall mean the actual cost of replacing the
Improvements and the Equipment, exclusive of the cost of excavations,
foundations and footings, and shall be determined from time to time at the
request of Lender (but not more frequently than once in any 12 calendar months),
by an insurer or by an appraiser, engineer, architect or contractor designated
by Borrower and approved by Lender and at the expense of Borrower if there is
then a continuing Event of Default, but otherwise the expense of Lender.
 
(c) insurance against loss or damage to the major components of the air
conditioning and heating systems, fly-wheels, steam pipes, steam turbines, steam
engines, steam boilers, other pressure vessels, high pressure piping and
machinery and elevators and escalators, if any, as are installed in the
Improvements, including insurance against physical damage to the Improvements
and the Equipment arising out of an accident covered thereunder and against loss
of occupancy or use arising from breakdown of any of the foregoing, in such
amounts as are satisfactory to Lender;
 
(d) comprehensive general liability insurance on an “occurrence basis” against
claims for bodily injury, death or property damage occurring on or about the
Mortgaged Property (including elevators and escalators, if any) and on or in the
streets adjoining the same, to afford protection in a “single limit” of not less
than $10,000,000 in the event of bodily injury to or death of any number of
persons or of damage to property arising out of one occurrence;
 

5

--------------------------------------------------------------------------------

Table of Contents

(e) if the Land or any part thereof is situated in an area designated by the
Federal Emergency Management Agency (or any successor thereto) as an area of
special flood hazard for purposes of the National Flood Insurance Program, such
policies of flood insurance as Lender shall request, so as to enable Lender to
be in compliance with all Laws with respect to flood insurance coverage for the
Mortgaged Property from time to time applicable to Lender; and
 
(f) such other insurance with respect to the Mortgaged Property in such amounts
as may from time to time be required by Lender against other insurable hazards
or casualties which at the time are commonly insured against in the case of
premises similarly situated, due regard being given to the height and type of
buildings and improvements, their construction, location, use and occupancy.
 
The issuer, form, content and amounts of all policies of insurance required to
be carried by Borrower under this Mortgage shall be subject to the reasonable
approval of Lender.  Lender shall be named as a loss payee under all casualty
insurance policies and an additional insured under all liability policies. All
policies of insurance maintained by Borrower pursuant to clauses (a) and (b)
shall contain the “replacement cost endorsement”.  All policies of insurance
covering risks of physical loss shall provide that losses thereunder shall be
payable to Lender pursuant to a standard first mortgagee endorsement, without
contribution, substantially equivalent to a “New York” style standard mortgagee
endorsement.  Prior to the expiration of any policy of insurance, Borrower shall
furnish Lender with evidence satisfactory to Lender of the payment of the
premium for, and the reissuance of a policy continuing, such insurance as
required by this Mortgage.  All policies of insurance shall contain an
endorsement by the insurer that any loss shall be payable in accordance with the
terms of such policy notwithstanding any act or negligence of Borrower which
might otherwise give rise to a defense by the insurer to its payment for such
loss and a waiver by the insurer of all rights of subrogation to any rights of
Lender and of all rights of setoff, counterclaim or deduction against the
insureds.  All policies of insurance shall also contain a provision to the
effect that any cancellation of or amendment to such insurance, including any
reduction in the scope or limits of coverage, shall not be effective as to
Lender without at least 15 days’ prior written notice to Lender.  Borrower shall
not take out separate insurance with respect to the Mortgaged Property
concurrent in form or contributing in the event of loss with that required by
this Mortgage unless the same shall contain a standard non-contributory lender’s
loss payable endorsement in favor of and in scope and form satisfactory to
Lender.
 
All policies of insurance required by this Instrument shall be issued by
companies licensed to do business in the state where the policy is issued and
also in the Commonwealth of Massachusetts and having a rating in Best’s Key
Rating Guide of at least “A” and a financial size category of at least “VIII.”
 
2.05 Damage or Condemnation.  In the event of any damage to or destruction of
the Improvements or the Equipment or any part thereof as a result of any
casualty (“Damage”), or in the event the Land, the Improvements or the Equipment
or any part thereof are taken or damaged as the result of the exercise of the
power of eminent domain or as the result of any other governmental action for
which compensation shall be given by any Governmental Authority
(“Condemnation”), or if Borrower shall receive any notice or advice of any
Condemnation proceedings, Borrower shall give prompt notice thereof to
Lender.  If an Event of Default is then continuing, Lender shall have the right,
and is hereby authorized and empowered and irrevocably appointed
attorney-in-fact of Borrower, to settle, adjust or compromise any claims by any
insureds for Damage under any policy or policies of insurance required to be
maintained by this Mortgage, or any claims for awards or other compensation
payable in connection with any Condemnation.  If no Event of Default is then
continuing, Borrower shall have the right to settle and adjust insurance claims
provided it keeps Lender apprised of its actions.
 

6

--------------------------------------------------------------------------------

Table of Contents

2.06 Application of Insurance Proceeds and Condemnation Awards.
 
(a) Proceeds.  All proceeds of the insurance required to be maintained by this
Mortgage (including proceeds of business interruption or loss of rental value
insurance) payable in connection with any Damage, and all awards or other
compensation payable in connection with any Condemnation, shall be deposited
with Lender, provided, however, (i) if no Event of Default has occurred and is
then continuing, and (ii) all such proceeds or awards or other compensation are
less than $500,000.00 in the aggregate, then Borrower shall not be required to
deposit such proceeds with Lender and shall instead apply such proceeds to the
restoration of the Mortgaged Property.  In the case where such proceeds or
awards or other compensation aggregates $500,000.00 or more, such proceeds or
awards or other compensation (after deducting therefrom all costs and expenses,
including attorneys’ fees, incurred by Lender in connection with the collection
thereof regardless of the particular nature thereof and whether incurred with or
without suit) (“Net Proceeds”), shall be applied by Lender (x) while an Event of
Default exists to the payment of the Secured Obligations in such order as Lender
shall determine or (y) if an Event of Default does not exist to the payment of
the costs of restoring the Improvements and Equipment so damaged or taken to
their value, utility and condition immediately prior to such Damage or
Condemnation, including the payment of all principal, interest and other charges
payable under the Note during the period of any such restoration (the
“Restoration Period Debt Service Amount”) as the same becomes due until
completion of the restoration, (collectively, “Restoration Costs”); provided,
however, (i) the Improvements and Equipment so damaged can be restored
substantially to the value, utility and condition thereof immediately prior to
such Damage or Condemnation, (ii) the Net Proceeds deposited with Lender,
together with such supplemental amounts deposited by Borrower with Lender for
the purpose, shall be sufficient to pay all Restoration Costs, (iii) in the case
of a Condemnation, the Land taken will not materially adversely affect the value
or utility of the Property even if the Improvements and Equipment can be
restored, (iv) such Damage or Condemnation and the time to complete such
restoration shall not materially adversely affect the ability of Borrower to pay
and perform its obligations under the Note, and the other Loan Documents during
such restoration or thereafter.  Whether or not an Event of Default has
occurred, Borrower shall have the right to receive all proceeds of business
interruption insurance provided such proceeds are used for the continued
operation of the Mortgaged Property.
 
(b) Application to Restoration.  If Lender elects or is required herein to apply
the Net Proceeds to the Restoration Costs, Borrower shall deposit with Lender
such additional amounts of money as may be necessary so that the Net Proceeds
and such additional monies (collectively, “Restoration Funds”) will be
sufficient, in the reasonable judgment of Lender, to pay all Restoration Costs
during such restoration.  Such Restoration Funds will be advanced by Lender from
time to time as the restoration work progresses upon the written request of
Borrower subject to compliance by Borrower with such reasonable and customary
construction advance requirements and conditions as Lender shall impose,
including those terms and conditions set forth in Section 2.06(c).  Lender shall
not be required to apply Restoration Funds as aforesaid unless it reasonably
determines that the amount thereof remaining after payment of the amount
requested will be sufficient to pay the Restoration Costs in full, and Borrower
shall promptly deposit with Lender the amount of any deficiency, to be held and
disbursed by Lender as Restoration Funds in accordance with the provisions of
this Section 2.06.  Upon completion of such restoration to the satisfaction of
Lender and the payment of the Restoration Costs in full, the balance of any
Restoration Funds not required to be disbursed shall (i) in the case of a
Damage, be disbursed to Borrower or as Borrower may direct and (ii) in the case
of a Condemnation, be applied to the payment of the Secured Obligations in such
order as Lender may determine until the same have been paid in full and then to
Borrower or as Borrower may direct.
 
(c) Permits; Plans; Contracts.  All restoration work following any Damage or
Condemnation pursuant to this Mortgage shall be subject to the following
additional terms and conditions:
 
(i) no work shall be undertaken unless Borrower shall have procured and paid for
all permits, approvals and authorizations of all Governmental Authorities
required in connection with all of the work; and
 

7

--------------------------------------------------------------------------------

Table of Contents

(ii) all work involving estimated Restoration Costs of more than $500,000.00
(exclusive of the Restoration Period Debt Service Amount) (x) shall be designed,
constructed and completed in accordance with detailed plans and specifications
and cost estimates acceptable to Lender and prepared by an architect or engineer
selected by Borrower and reasonably satisfactory to Lender and (y) if required
by Lender shall be performed pursuant to fixed price construction contracts
which are secured by payment and performance bonds in the amount of such
contracts, such contracts and bonds to be in form and substance, and with
contractors and sureties, reasonably satisfactory to Lender and to be executed
and delivered prior to the commencement of any of the work.
 
(d) Payment of Deficiency.  If (i) in the reasonable judgment of Lender the
Mortgaged Property cannot be restored substantially to the value, utility and
condition thereof immediately prior to such Damage or Condemnation and (ii) the
Net Proceeds are not sufficient to pay the Secured Obligations in full, Borrower
shall promptly pay the deficiency.
 
2.07 Taxes and Impositions; Mechanics’ Claims.  Borrower shall pay before any
fine, penalty, interest or cost attaches thereto, all taxes and assessments,
general and special, all water and sewer rents and all governmental charges and
levies of any kind or nature whatsoever, which are now or hereafter assessed or
imposed upon the Mortgaged Property or Borrower or become due and payable from
Borrower or create a lien upon the Mortgaged Property (all such taxes,
assessments, rents, charges and levies being herein collectively called
“Impositions”), as well as all claims for labor, materials or services which, if
unpaid, might become a lien thereon (herein collectively called “Mechanics’
Claims”), and shall furnish to Lender, as soon as reasonably possible, official
receipts of the appropriate taxing or other authority, or other proof
satisfactory to Lender, evidencing the payment of all Impositions; provided,
however, that if by law any Imposition is payable, or may at the option of the
taxpayer be paid, in installments, Borrower may pay the same, or cause the same
to be paid, together with any accrued interest on the unpaid balance thereof, in
installments as the same become due and before any fine, penalty, interest or
cost may be added thereto for the nonpayment thereof, and provided, further,
that, if Borrower (a) contests the validity or amount of any Imposition or
Mechanic’s Claim in good faith and by appropriate proceedings that operate to
prevent any execution on any portion of the Mortgaged Property, (b) deposits and
maintains with Lender a bond or other security satisfactory to Lender in such
amount as Lender shall require to assure the discharge thereof, (c) furnishes to
Lender an endorsement to Lender’s title insurance policy insuring over such
Imposition or Mechanics’ Claim and (d) thereafter diligently proceeds to cause
such Imposition or Mechanics’ Claim to be removed, paid or discharged of record,
Borrower may defer payment thereof during the pendency of such contest.
 
2.08 Tax Escrow.  While an Event of Default has occurred and is continuing, at
Lender’s option, Borrower shall pay to Lender on the first day of each calendar
month a sum equal to one-twelfth (1/12th) of the real estate taxes on the
Mortgaged Property required hereby so as to enable Lender to pay the same at
least thirty days before they become due.  Amounts so paid shall not be trust
funds but may at the option of Lender be commingled with general funds of
Lender.  No interest shall be paid on such amounts.  If an Event of Default
shall occur, Lender shall have the right to apply any amounts paid to Lender
under this Section 2.08 against all or any part of the Secured Obligations.  If
such real estate taxes shall exceed the amounts paid into escrow under this
Section 2.08, Borrower shall on demand pay the deficiency.  Borrower shall
furnish to Lender tax bills in sufficient time to enable Lender to pay such
taxes before interest and penalties accrue thereon.
 

8

--------------------------------------------------------------------------------

Table of Contents

2.09 Security Agreement.  This Mortgage is intended to be a mortgage and
security agreement and effective as a financing statement under the Uniform
Commercial Code of Massachusetts with respect to improvements, fixtures,
furnishings, equipment or personal property, if any, located on the Land
(inclusive of the personal property owned by Borrower and used in the operation
of the business conducted on the Land) and is hereby made and declared to be a
security agreement, granting a security interest in and to each and every item
of such property included in the Mortgaged Property (hereinafter collectively
referred to as the “Collateral”), in compliance with the provisions of the
Uniform Commercial Code as enacted in the Commonwealth of Massachusetts.  A
financing statement or statements reciting this Mortgage to be a security
agreement, covering all of the Collateral, shall be executed by Borrower and
Lender and appropriately filed.  The remedies for any violation of the
covenants, terms and conditions of the security agreement herein contained shall
be (i) as prescribed herein, to the extent enforceable under applicable law, or
(ii) as prescribed by general law, or (iii) as prescribed by the specific
statutory consequences now or hereafter enacted and specified in said Uniform
Commercial Code, all at Lender’s sole election.  Borrower and Lender agree that
the filing of such financing statement(s) in the records normally having to do
with personal property shall never be construed as in any way derogating from or
impairing this declaration and hereby stated intention of Borrower and Lender
that everything used in connection with the production of income from the
Mortgaged Property and/or adapted for use therein and/or which is described or
reflected in this Mortgage, is, and at all times and for all purposes and in all
proceedings both legal or equitable shall be, regarded as part of the real
estate irrespective of whether (i) any such item is physically attached to the
Land or the Improvements, (ii) serial numbers are used for the better
identification of certain items capable of being thus identified in a recital
contained herein, or (iii) any such item is referred to or reflected in any such
financing statement(s) so filed at any time.  Similarly, the mention in any such
financing statement(s) of the rights in and to the proceeds of any hazard
insurance policy, or any award in eminent domain proceedings for a taking or for
loss of value, or Borrower’s interest as lessor in any present or future lease
or rights to income growing out of the use and/or occupancy of the Mortgaged
Property, whether pursuant to lease or otherwise, shall never be construed as in
any way altering any of the rights of Lender as determined by this instrument or
impugning the priority of Lender’s lien granted hereby or by any other recorded
document, but such mention in such financing statement(s) is declared to be for
the protection of Lender in the event any court shall at any time hold, with
respect to any such matter, that notice of Lender’s priority of interest, to be
effective against a particular class of persons, must be filed in the Uniform
Commercial Code records.  Borrower warrants that (i) Borrower’s (that is,
“Debtor’s”) name, identity or organizational structure, organizational
identification number issued by the Secretary of State of the Commonwealth of
Massachusetts, and residence or principal place of business are as set forth in
Exhibit B attached hereto and by this reference made a part hereof, (ii)
Borrower (that is, “Debtor”) has been using or operating under said name,
identity or organizational structure without change for the time period set
forth in Exhibit B attached hereto and by this reference made a part hereof, and
(iii) the location of all collateral constituting fixtures is upon the
Land.  Borrower covenants and agrees that Borrower will furnish Lender with
notice of any change in name, identity, organizational structure, residence or
principal place of business within thirty (30) days of the effective date of any
such change and Borrower will promptly execute any financing statements or other
instruments deemed necessary by Lender to prevent any filed financing statement
from becoming misleading or losing its perfected status.  The information
contained in this Section 2.10 is provided in order that this Mortgage shall
comply with the requirements of the Uniform Commercial Code, as enacted in the
Commonwealth of Massachusetts, for instruments to be filed as financing
statements.  The names of the “Debtor” and the “Secured Party”, the identity or
organizational structure and residence or principal place of business of
“Debtor”, and the time period for which “Debtor” has been using or operating
under said name and identity or organizational structure without change, are as
set forth in Schedule 1 of Exhibit B attached hereto and by this reference made
a part hereof; the mailing address of the “Secured Party” from which information
concerning the security interest may be obtained, and the mailing address of
“Debtor”, are as set forth in Schedule 2 of said Exhibit B attached hereto; and
a statement indicating the types, or describing the items, of collateral is set
forth in this Mortgage.
 

9

--------------------------------------------------------------------------------

Table of Contents

2.10 Visitation.  Borrower shall permit such persons as Lender may reasonably
designate to visit and inspect the Mortgaged Property, to examine the books,
records and documents relating to the Mortgaged Property and take copies and
extracts therefrom and to discuss the affairs of Borrower relating thereto with
the officers, employees and independent accountants of Borrower at such times
and as often as Lender may reasonably request.  Such information shall be
considered to be confidential and not disclosed the third parties except that
Borrower hereby authorizes such officers, employees and independent accountants
to discuss with Lender such affairs of Borrower.
 
2.11 Litigation Affecting Mortgaged Property.  Borrower shall appear in and
contest any action or proceeding purporting to affect the security hereof or the
rights or powers of Lender, and shall pay within a reasonable time after demand
therefor all costs and expenses, including costs of evidence of title and
attorneys’ fees, in any such action or proceeding in which Lender may appear.
 
2.12 Indemnification.  With the exception of any claim arising out of the gross
negligence or willful misconduct of the Lender, Lender shall have no obligation
or liability by reason of this Mortgage (or the liens or security interests in
the Mortgaged Property granted hereby) or arising out of the Mortgaged Property,
nor shall Lender be required or obligated in any manner to perform or fulfill
any obligations of Borrower with respect to the Mortgaged Property.  Borrower
hereby agrees to indemnify and defend Lender against, and hold Lender harmless
from, all costs, fines, penalties, fees (including, without limitation,
attorneys’ fees), expenses, liabilities, losses, claims and damages
(collectively, “Damages”) that may at any time be asserted against or incurred
by Lender as a result of, or arising out of, or in any way related to or by
reason of this Mortgage (or the liens or security interests in the Mortgaged
Property granted hereby), the Loan Agreement or any other Loan Document or any
transaction contemplated hereby or thereby, or any event or matter involving the
Mortgaged Property, including any cost, fine, penalty, fee, expense, liability,
loss, casualty or damage arising from or related to any Law concerning disabled
individuals and including any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligation on its part to
perform or discharge any obligation with respect to the Mortgaged
Property.  Nothing in this Section 2.12 shall obligate Borrower to indemnify and
defend Lender against, and hold Lender harmless with respect to Damages
resulting from the gross negligence or willful misconduct of Lender or with
respect to Damages resulting solely from the act or omission of Lender occurring
after the foreclosure of the Mortgage or the acceptance by Lender of a deed in
lieu thereof.  Provided there is no continuing Event of Default, defense of any
matter covered under this Section 2.12 may be by counsel of Borrower’s choosing,
but reasonably acceptable to Lender.  If an Event of Default is continuing,
Lender shall have the sole right to select counsel to defend any action arising
under this Section 2.12.
 

10

--------------------------------------------------------------------------------

Table of Contents

2.13 Actions by Lender to Preserve Mortgaged Property.  If Borrower shall fail
to (a) effect, maintain and keep in force the insurance required under the
provisions of Section 2.04, (b) make the payments required by Section 2.07 or
(c) pay, perform or observe any of the other obligations required by this
Mortgage or any other Loan Document to be paid, performed or observed by
Borrower, then Lender may effect, maintain, keep in force, pay, perform or
observe the same.  In connection therewith, Lender shall have the right, but not
the obligation, (i) to enter upon and take possession of the Mortgaged Property;
(ii) to make such additions, alterations, repairs and improvements to the
Mortgaged Property as Lender may reasonably consider necessary or proper to keep
the same in good condition and repair; (iii) to appear and participate in any
action or proceeding affecting or which may affect the security hereof or
thereof or the rights or powers of Lender hereunder or thereunder; (iv) to
contest or compromise any lien, encumbrance or charge which in the judgment of
Lender may affect the security of this Mortgage or any other Loan Document, or
to discharge the same, either by paying the amount claimed to be due or
depositing in court a bond for the amount claimed or otherwise giving security
for such claim, or in such other manner as is or may be prescribed by law; and
(v) in exercising such powers, to pay necessary expenses including the fees and
expenses of attorneys and all necessary or desirable consultants.  All sums so
expended by Lender or expended to sustain the lien or estate or security
interest created by this Mortgage or any other Loan Document or the priority
hereof or thereof, or to protect or enforce any of the rights of Lender under
the terms of this Mortgage or any other Loan Document, or to recover or enforce
any of the Secured Obligations or otherwise to secure the performance of any
obligation of Borrower under this Mortgage or any other Loan Document, shall be
paid by Borrower within five (5) days after demand by Lender with interest at
the Interest Rate (as defined in the Note) unless not paid within ten (10) days
after notice, at which time interest shall begin to accrue at the Default Rate
(as defined in the Note) until paid.  In any action or proceeding to foreclose
this Mortgage, or to recover, collect or enforce the Secured Obligations, the
provisions of law respecting the recovery of costs, disbursements and allowances
shall prevail unaffected by this covenant.
 
2.14 Estoppel Certificates.  Borrower, within fifteen (15) days after notice
from Lender, shall furnish to Lender a statement stating the amount of the
Secured Obligations and stating whether any offsets or defenses exist against
the Secured Obligations.
 
2.15 Payment and Performance of Secured Obligations.  Borrower shall pay and
perform or cause to be paid or performed all of the Secured Obligations and
shall comply with all the terms and covenants of the Loan Documents.
 
2.16 Parking Lease.  Borrower shall (i) pay when due all rents, additional rents
and other sums required to be paid by Borrower as tenant under the Parking
Lease, (ii) diligently perform and observe all of the other material terms of
the Parking Lease to be performed and observed by the tenant thereunder prior to
the expiration of any applicable grace period therein, and (iii) promptly
deliver to Lender a copy of any default notice given or received by Borrower
under the Parking Lease.  Borrower shall not, without the prior consent of
Lender, surrender the leasehold estate created by the Parking Lease or
terminate, cancel, modify or supplement the Parking Lease, and any such
surrender, termination, cancellation, modification or supplement without the
prior consent of Lender shall be void and of no force and effect; provided,
however, such consent shall not be unreasonably delayed.
 

11

--------------------------------------------------------------------------------

Table of Contents
ARTICLE III
NEGATIVE COVENANTS
 
Borrower covenants to Lender as follows:
 
3.01 Transfers; Liens; Leases.  Borrower shall not create, permit to accrue or
suffer to exist any assignment, mortgage, lien, security interest, pledge,
conditional sale or other title retention agreement, encumbrance (except for
underground utility easements or similar matters of title which, in Lender’s
reasonable judgment will not adversely affect the use or marketability of the
Mortgaged Property), or charge of, in, to or upon the Mortgaged Property, other
than Permitted Encumbrances.  Except as otherwise permitted in the Loan
Agreement, Borrower shall not, without the prior written consent of Lender,
lease, sell, convey, transfer, option, dispose or lease any of the Mortgaged
Property.
 
3.02 Modifications to Property Restrictions.  Borrower shall not initiate, join
in or consent to any change in any private covenant, zoning ordinance or other
public or private restriction which would detract from or limit the value or
utility of the Mortgaged Property.
 
3.03 Hazardous Substances.  Except as disclosed in the Report, to the extent
disclosed in the Report, Borrower shall not (a) cause, permit or allow the
deposit or creation of, or permit the existence of, any Hazardous Substances at,
on, in, about or under the Mortgaged Property except to the extent commonly used
in the permitted day to day operations of the Property, and, in all such cases,
always in full compliance with all Environmental Laws and prudent environmental
management practices (“Permitted Substances”); (b) use, permit or allow the use
of Hazardous Substances (other than Permitted Substances) at, on, in, about or
under the Mortgaged Property; or (c) cause, permit or allow the release or
threatened release of any Hazardous Substances at, on, in, under, about or from
the Mortgaged Property.
 
3.04 Indebtedness.  Borrower shall not at any time create, incur, assume or
suffer to exist any indebtedness, except (a) indebtedness included in the
Secured Obligations, (b) accounts payable to trade creditors arising out of
purchases of goods or services in the ordinary course of the business of owning
and operating the Mortgaged Property, and (c) indebtedness for real estate taxes
and assessments to the extent the same directly relate to this Mortgaged
Property and are not yet due and payable.
 
ARTICLE IV
EVENTS OF DEFAULT; REMEDIES
 
4.01 Events of Default.  An Event of Default shall mean the occurrence or
existence of one or more of the following events or conditions each of which
shall be an "Event of Default" hereunder and under the Loan Agreement and each
other Loan Document:
 


 
(a) Borrower shall fail to pay any sum due to Lender under this Mortgage and
such failure is not cured within five (5) Business Days following notice thereof
from Lender; or
 
(b) Any insurance required to be carried by Borrower under Section 2.04 of this
Mortgage lapses or is cancelled;
 
(c) Except as otherwise expressly permitted hereunder or under any other Loan
Document, Borrower shall sell or otherwise convey, encumber, pledge, suffer any
levy or attachment on, or transfer the Mortgaged Property or any part thereof,
or any interest in Borrower (including any interest in the profits and/or losses
of Borrower); or
 

12

--------------------------------------------------------------------------------

Table of Contents

(d) Borrower shall default in the performance or observance of any other
covenant, agreement or duty under this Mortgage and such default shall have
continued for a period of thirty (30) days after written notice thereof to
Borrower; provided the aforesaid thirty-day grace period shall be extended for a
reasonable period of time (not to exceed an additional sixty (60) days for a
maximum grace period of ninety (90) days in the aggregate) with respect to any
breach by the Borrower which by its nature cannot be cured by the application of
due diligence within said initial thirty-day period, so long as the Borrower
commences such cure within such initial thirty-day period and thereafter
diligently prosecutes the same to completion; or
 
(e) An "Event of Default" under the Loan Agreement or any other Loan Document
has occurred and is continuing; or
 
(f) There has occurred any event which pursuant to any express provision of the
Loan Agreement, or of any other Loan Document, gives Lender the right to
accelerate the Loan, subject to applicable notice and grace periods, if any.
 
4.02 Remedies.
 
(a) Primary Remedies.  Upon the occurrence of an Event of Default, Lender may
(x) by notice to Borrower declare the Secured Obligations immediately due and
payable without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived; provided, however, that, in the case of an
Event of Default specified in subsections (k) or (l) of Section 4.01, the
Secured Obligations shall automatically become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and/or (y) exercise any other right, power or remedy available
to it at law or in equity, hereunder or under any other Loan Document without
demand, protest or notice of any kind, all of which are hereby expressly waived,
except such as is expressly required hereby or by such other Loan
Document.  Without limiting the generality of the foregoing, Lender may:
 
(i) exercise the STATUTORY POWER OF SALE (to the extent available under
applicable law);
 
(ii) exercise the right to foreclose this Mortgage by instituting a foreclosure
suit in any court having jurisdiction and to exercise any other rights of
foreclosure or powers of sale provided for under law;
 
(iii) enter and take possession of the Mortgaged Property or any part thereof,
exclude Borrower and all persons claiming under Borrower wholly or partly
therefrom and operate, use, manage and control the same, or cause the same to be
operated by a person selected by Lender, either in the name of Borrower or
otherwise, and upon such entry, from time to time, at the expense of Borrower
and of the Mortgaged Property, make all such repairs, replacements, alterations,
additions or improvements thereto as Lender may deem proper, and collect and
receive the rents, revenues, issues, profits, royalties, income and benefits
thereof and apply the same to the payment of all expenses which Lender may be
authorized to incur under the provisions of this Mortgage and applicable law,
the remainder to be applied to the payment, performance and discharge of the
Secured Obligations in such order as Lender may determine until the same have
been paid in full;
 
(iv) sell the Mortgaged Property to the highest bidder or bidders at public
auction at a sale or sales held at such place or places and time or times and
upon such notice and otherwise in such manner as may be required by law, or in
the absence of any such requirement, as Lender may deem appropriate, and from
time to time adjourn such sale by announcement at the time and place specified
for such sale or for such adjourned sale or sales without further notice except
such as may be required by law;
 

13

--------------------------------------------------------------------------------

Table of Contents

(v) take all steps to protect and enforce the rights of Lender under this
Mortgage by suit for specific performance of any covenant herein contained, or
in aid of the execution of any power herein granted or for the enforcement of
any other rights; and/or
 
(vi) exercise any or all of the rights and remedies available to a secured party
under the UCC, including the right to (A) enter the Mortgaged Property and take
possession of the Equipment without demand or notice and without prior judicial
hearing or legal proceedings, which Borrower hereby expressly waives, (B)
require Borrower to assemble the Equipment, or any portion thereof, and make it
available to Lender at a place or places designated by Lender and reasonably
convenient to both parties and (C) sell all or any portion of the Equipment at
public or private sale, without prior notice to Borrower except as otherwise
required by law (and if notice is required by law, after ten days’ prior written
notice), at such place or places and at such time or times and in such manner
and upon such terms, whether for cash or on credit, as Lender in its sole
discretion may determine.  As to any property subject to Article 9 of the UCC
included in the Mortgaged Property, Lender may proceed under the UCC or proceed
as to both real and personal property in accordance with the provisions of this
Mortgage and the rights and remedies that Lender may have at law or in equity,
in respect of real property, and treat both the real and personal property
included in the Mortgaged Property as one parcel or package of security and any
notice required under Article 9 of the UCC shall be fully satisfied by the
notice given in execution of the STATUTORY POWER OF SALE with respect to the
real property or any part thereof Borrower shall have the burden of proving that
any sale pursuant to this Section 4.02(a) or pursuant to the UCC was conducted
in a commercially unreasonable manner.
 
(b) Receiver.  If an Event of Default shall occur, Lender shall be entitled as a
matter of right to the appointment of a receiver of the Mortgaged Property and
the rents, revenues, issues, profits, royalties, income and benefits thereof,
without notice or demand, and without regard to the adequacy of the security for
the Secured Obligations or the solvency of Borrower.
 
(c) Environmental Site Assessments.  If (i) an Event of Default shall occur,
(ii) required by any applicable law, rule or regulation, or (iii) after notice
to Borrower, Lender reasonably believes there exists on the Mortgaged Property
any environmental condition which could result in any liability, cost or expense
to the owner or occupier of the Mortgaged Property, Borrower shall permit such
persons as Lender may reasonably designate (“Site Reviewers”) to visit the
Mortgaged Property and perform environmental site investigations and assessments
(“Site Assessments”) on the Mortgaged Property for the purpose of determining
whether there exists on the Mortgaged Property any environmental condition which
could result in any liability, cost or expense to the owner or occupier of the
Mortgaged Property.  Such Site Assessments may include both above and below the
ground testing for environmental damage or the presence of Hazardous Substances
on the Mortgaged Property and such other tests on the Mortgaged Property as may
be necessary to conduct the Site Assessments in the opinion of the Site
Reviewers.  Borrower will supply to the Site Reviewers such historical and
operational information regarding the Mortgaged Property as may be reasonably
requested by the Site Reviewers to facilitate the Site Assessments and will make
available for meetings with the Site Reviewers appropriate personnel having
knowledge of such matters.  The cost of performing all Site Assessments shall be
paid by Borrower within fifteen days after demand by Lender and, if such cost
remains unpaid following the expiration of such fifteen day period, with
interest at the Default Rate until paid.
 

14

--------------------------------------------------------------------------------

Table of Contents

(d) Right of Set-Off.  If an Event of Default shall occur, Lender and the holder
of any participation in the Note shall have the right, in addition to all other
rights and remedies available to it, to set-off against and to appropriate and
apply to the unpaid balance of the Note and all other obligations of Borrower
hereunder or under any other Loan Document any debt owing to, and any other
funds held in any manner for the account of, Borrower by Lender or such holder,
including all funds in all deposit accounts (general or special) now or
hereafter maintained by Borrower with Lender or such holder.  Such right shall
exist whether or not Lender or any such holder shall have made any demand under
the Note or any such participation or any other Loan Document and whether or not
the Note or such participation or such other obligations are matured or
unmatured.  Borrower hereby confirms the foregoing arrangements and each such
holder’s and the Lender’s right of banker’s lien and set-off and nothing in this
Mortgage or any other Loan Document shall be deemed any waiver or prohibition of
any such holder’s or of the Lender’s right of banker’s lien or set-off.
 
(e) Sales by Parcels.  In any sale made under or by virtue of this Mortgage or
pursuant to any judgment or decree of court, the Mortgaged Property may be sold
in one or more parts or parcels or as an entirety and in such order as Lender
may elect, without regard to the right of Borrower, or any person claiming under
it, to the marshaling of assets.
 
(f) Effect of Sale.  To the extent permitted by applicable law, the purchaser at
any sale made under or by virtue of this Mortgage or pursuant to any judgment or
decree of court shall take title to the Mortgaged Property or the part thereof
so sold free and discharged of the estate of Borrower therein, the purchaser
being hereby discharged from all liability to see to the application of the
purchase money.  Any person, including Lender, may purchase at any such
sale.  Nevertheless, Borrower shall ratify and confirm, or cause to be ratified
and confirmed, any such sale or sales by executing and delivering, or by causing
to be executed and delivered, to Lender or to such purchaser or purchasers all
such instruments as may be advisable, in the judgment of Lender, for the
purpose, and as may be designated, in such request.  Any sale or sales made
under or by virtue of this Mortgage, to the extent not prohibited by law, shall
operate to divest all the estate, right, title, interest, property, claim and
demand whatsoever, whether at law or in equity, of Borrower in, to and under the
Mortgaged Property, or any portions thereof so sold, and shall be a perpetual
bar both at law and in equity against Borrower, its successors and assigns, and
against any and all persons claiming or who may claim the same, or any part
thereof, by, through or under Borrower, or its successors or assigns.  The
powers and agency herein granted are coupled with an interest and are
irrevocable.
 
(g) Eviction of Borrower After Sale.  If Borrower fails or refuses to surrender
possession of the Mortgaged Property after any foreclosure or sale thereof,
Borrower shall be subject to eviction or ejectment by any legal means.
 
(h) Insurance Policies.  In the event of a foreclosure sale pursuant to this
Mortgage or other transfer of title or assignment of the Mortgaged Property in
extinguishment, in whole or in part, of the Secured Obligations, all right,
title and interest of Borrower in and to all policies of insurance required
under the provisions of Section 2.04 shall inure to the benefit of and pass to
the successor in interest of Borrower or the purchaser or grantee of the
Mortgaged Property or any part thereof so transferred.
 
4.03 Application of Proceeds.  The proceeds of any sale made either under the
power of sale hereby given or under a judgment, order or decree made in any
action to foreclose or to enforce this Mortgage, shall be applied:
 
(a) first to the payment of (i) all costs and expenses of such sale, including
reasonable attorneys’ fees, appraisers’ fees and costs of procuring title
searches, title insurance policies and similar items and (ii) all charges,
expenses and advances incurred or made by Lender in order to protect the lien or
estate created by this Mortgage or the security afforded hereby including any
expenses of entering, taking possession of and operating the Mortgaged Property;
 

15

--------------------------------------------------------------------------------

Table of Contents

(b) then to the payment of any other Secured Obligations in such order as Lender
may determine until the same have been paid in full; and
 
(c) any balance thereof shall be paid to Borrower, or to whosoever shall be
legally entitled thereto, or as a court of competent jurisdiction may direct.
 
4.04 Right to Sue Without Prejudice.  If an Event of Default shall occur, Lender
shall have the right from time to time to sue for any sums required to be paid
by Borrower under the terms of this Mortgage as the same respectively become
due, without regard to whether or not the Secured Obligations shall be due and
without prejudice to the right of Lender thereafter to bring any action or
proceeding of foreclosure or otherwise, or to take other action, in respect of
any Event of Default existing at the time such earlier action or proceeding was
commenced.
 
4.05 Modify Documents.  Lender may at any time or from time to time (i) with the
consent of Borrower, renew or extend this Mortgage or any other Loan Document or
amend or modify the same in any way, or (ii) in Lender’s sole discretion, waive
any of the terms, covenants or conditions hereof or thereof in whole or in part,
and may release any portion of the Mortgaged Property or any other security, and
grant such extensions and indulgences in relation to the Secured Obligations as
Lender may determine, without the consent of any junior lien or encumbrancer and
without any obligation to give notice to of any kind to any person and without
in any manner affecting the priority of the lien or security interest of this
Mortgage on or in any part of the Mortgaged Property.  Lender may at any time or
from time to time subordinate the lien or security interest of this Mortgage to
any lease of space in the Improvements or any other agreement with respect to
the occupancy or use of any part of the Mortgaged Property, or to any easement,
restrictive covenant or other encumbrance on any part of the Mortgaged Property,
or to any other lien on or security interest in any part of the Mortgaged
Property, or to any other interest of any person in or to any part of the
Mortgaged Property, in each case without the agreement or consent of Borrower or
of the tenant or other party holding the interest to which the lien or security
interest hereof is being subordinated or of any other person having a right or
interest in any of the Mortgaged Property, without any obligation to give notice
of any kind to any person, and without in any manner affecting (except to the
extent specifically provided in the instrument effecting such subordination or
by law) the priority of the lien or security interest of this Mortgage on or in
any part of the Mortgaged Property.
 
4.06 Remedies Cumulative.
 
(a) Generally.  No right or remedy herein conferred upon or reserved to Lender
is intended to be exclusive of any other right or remedy, and each and every
such right and remedy shall be cumulative and in addition to any other right or
remedy of Lender under the Loan Documents or this Mortgage, or at law or in
equity.  The failure of Lender to insist at any time upon the strict observance
or performance of any of the provisions of this Mortgage, or to exercise any
right or remedy provided for herein or in the Loan Documents, shall not impair
any such right or remedy nor be construed as a waiver or relinquishment
thereof.  Every right and remedy given by this Mortgage or the Loan Documents to
Lender, or to which Lender may otherwise be entitled, may be exercised from time
to time and as often as may be deemed expedient by Lender, and no remedy shall
be exhausted by the exercise thereof.  Lender may pursue inconsistent remedies.
 
(b) Other Security.  Lender shall be entitled to enforce payment and performance
of any Secured Obligations and to exercise all rights and powers under the Loan
Documents or this Mortgage, or at law or in equity, notwithstanding that such
Secured Obligations may now or hereafter be otherwise secured.  Neither the
acceptance of this Mortgage nor its enforcement shall prejudice or in any manner
affect Lender’s right to realize upon or enforce any other security now or
hereafter held by Lender in such order and manner as Lender in its sole
discretion may determine.
 

16

--------------------------------------------------------------------------------

Table of Contents

4.07 Waiver of Stay, Extension, Moratorium Laws.  To the extent enforceable
under applicable law, Borrower shall not at any time (a) insist upon, plead or
in any manner whatever claim or take any benefit or advantage of any applicable
present or future stay, extension or moratorium Law or (b) claim, take or insist
upon any benefit or advantage of any present or future Law providing for the
valuation or appraisal of the Mortgaged Property prior to any sale or sales
thereof which may be made under or by virtue of the provisions of Section 4.02;
and Borrower hereby waives all benefit or advantage of any such Law or Laws.  To
the extent enforceable under applicable law, Borrower, for itself and all who
may claim under it, hereby waives any and all notice or notices of seizure, and
all right to have the Mortgaged Property marshaled upon any foreclosure
hereof.  Lender shall not be obligated to pursue or exhaust its rights or
remedies as against any part of the Mortgaged Property before proceeding against
any other part thereof and, to the extent enforceable under applicable law,
Borrower hereby waives any right or claim of right to have Lender proceed in any
particular order.  To the extent enforceable under applicable law, Borrower
hereby waives and releases all errors, defects and imperfections in any
proceedings instituted by Lender under this Mortgage.
 
ARTICLE V
MISCELLANEOUS
 
5.01 Security and Priority of Advances.
 
(a) Loan Advances.  This Mortgage secures, and the Secured Obligations include,
future advances.  All advances and indebtedness arising and accruing from time
to time under the Loan Documents shall be secured hereby to the same extent as
though the Loan Documents were fully incorporated in this Mortgage.  Under the
Loan Documents advances shall be made and indebtedness shall be incurred from
time to time hereafter, but each such advance or indebtedness shall be secured
hereby as if made on the date hereof.
 
(b) Other Advances.  This Mortgage secures, and the Secured Obligations include,
(i) all advances made by Lender with respect to any of the Mortgaged Property
for the payment of Impositions, maintenance charges, insurance premiums or costs
incurred for the protection of any of the Mortgaged Property or the lien of this
Mortgage, and (ii) all expenses incurred by Lender by reason of an Event of
Default hereunder.
 
5.02 Changes in Tax Law.  In the event of the passage after the date of this
Mortgage of any Law deducting from the value of the Mortgaged Property, for the
purpose of taxation, any lien thereon, or changing in any way the Laws now in
force for the taxation of mortgages, or debts secured thereby, for state or
local purposes, or the manner of the operation of any such taxes so as to affect
the interest of Lender, then and in such event, Borrower shall bear and pay the
full amount of such taxes, provided that if for any reason payment by Borrower
of any such new or additional taxes would be unlawful (including under the laws
of usury) Lender may pay that amount or portion of such taxes as would be
unlawful to require Borrower to pay, in which event Borrower shall concurrently
therewith pay the balance of said taxes.
 
5.03 Further Assurances.
 
(a) Generally.  From time to time upon the request of Lender, Borrower shall
promptly and duly execute, acknowledge and deliver any and all such further
instruments and documents as Lender may deem necessary or desirable to confirm
this Mortgage, to carry out the purpose and intent hereof, or to enable Lender
to enforce any of its rights hereunder.
 
(b) Filings.  Borrower immediately upon the execution and delivery of this
Mortgage, and thereafter from time to time upon the request of Lender, shall
cause this Mortgage, any supplements hereto, any financing statements and each
instrument of further assurance to be filed, registered or recorded and refiled,
reregistered or rerecorded in such manner and in such places as may be required
by any present or future Law in order to publish notice of and perfect the lien
and security interest or estate created by this Mortgage on or in the Mortgaged
Property, and shall pay all fees and costs in connection therewith.
 

17

--------------------------------------------------------------------------------

Table of Contents

5.04 Amendments, Waivers.  This Mortgage cannot be amended, modified, waived,
changed, discharged or terminated except by an instrument in writing signed by
the party against whom enforcement of such amendment, modification, waiver,
change, discharge or termination is sought.
 
5.05 No Implied Waiver.  No course of dealing and no delay or failure of Lender
in exercising any right, power or privilege under this Mortgage, the Note or any
other Loan Document shall affect any other or future exercise thereof or
exercise of any other right, power or privilege; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege.
 
5.06 Notices.  All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Mortgage
shall be given in the manner specified in Section 15.1 of the Loan Agreement.
 
5.07 Expenses; Taxes; Attorneys’ Fees.  Borrower agrees to pay or cause to be
paid and to save Lender harmless against liability for the payment of all
reasonable out-of-pocket expenses, including fees and expenses of counsel for
Lender, incurred by Lender from time to time (a) arising in connection with the
preparation, execution, delivery and performance of this Mortgage, the Note, the
Guaranty and the other Loan Documents, (b) relating to any requested amendments,
waivers or consents to this Mortgage, the Note or any other Loan Document or (c)
arising in connection with Lender’s enforcement or preservation of rights under
this Mortgage, the Note, the Guaranty or any other Loan Documents, including
such expenses as may be incurred by Lender in the collection of the Note, the
Guaranty or the realization of security given for the Note or the
Guaranty.  Borrower agrees to pay or cause to be paid and to save Lender
harmless against liability for the payment of all fees and costs for appraisals
and reappraisals required by Lender from time to time in connection with the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 (as
heretofore or hereafter amended), and in connection with any foreclosure
hereof.  Borrower agrees to pay all stamp, document, transfer, recording or
filing taxes or fees and similar impositions now or hereafter reasonably
determined by Lender to be payable in connection with this Mortgage, the Note or
any other Loan Documents, and Borrower agrees to save Lender harmless from and
against any and all present or future claims, liabilities or losses with respect
to or resulting from any omission to pay or delay in paying any such taxes, fees
or impositions.  Borrower agrees to pay and to save Lender harmless against
liability for the payment of all reasonable out-of-pocket expenses incurred by
Lender in connection with its review of any repair, replacement, alteration,
improvement or restoration to the Mortgaged Property in connection with the
requirements of Sections 2.02 and 2.06, including the fees and expenses of
counsel for Lender and of any architect engaged by Lender to review plans and
specifications, inspect work or provide advice with respect to determinations to
be made by Lender in connection therewith.  In the event of a determination
adversely to Borrower of any action at law or suit in equity in relation to this
Mortgage, the Note or any other Loan Document, Borrower will pay, in addition to
all other sums which Borrower may be required to pay, a reasonable sum for
attorneys’ fees incurred by Lender in connection with such action or suit.  All
amounts payable by Borrower under this Section 5.07 shall be paid within ten
(10) days after demand by Lender with interest at the Default Rate accruing
after such ten (10) day period until paid.
 
5.08 Assignment of Leases.  Concurrently herewith, Borrower has executed and
delivered to Lender by separate instrument an Assignment of Leases and Rents
dated as of the date hereof and to be recorded, pursuant to which Borrower has
assigned to Lender all of its right, title and interest in and to all leases of
space in the Improvements, including all rents from such leases, all as therein
more specifically set forth, which Assignment of Leases and Rents is
incorporated herein by reference as fully and with the same effect as if set
forth herein at length.
 

18

--------------------------------------------------------------------------------

Table of Contents

5.09 Jurisdiction: Etc.  Borrower irrevocably (a) agrees that Lender, may bring
suit, action or other legal proceedings arising out of this Mortgage (other than
those brought for the foreclosure or other realization on the real property
security granted hereby), the Note or any other Loan Document, or the
transactions contemplated hereby or thereby, in the courts of the Commonwealth
of Massachusetts or the courts of the United States for the District of
Massachusetts; (b) consents to the jurisdiction of each such court in any such
suit, action or proceeding; (c) waives any objection which Borrower may have to
the laying of the venue of any such suit, action or proceeding in any of such
courts; and (d) waives any right it may have to a jury trial in connection with
any suit, action or proceeding arising out of this Mortgage, the Note or any
other Loan Document or the transactions contemplated hereby or thereby.
 
5.10 Interpretation.  Unless the context otherwise requires, (a) the term
“person” means an individual, corporation, partnership, trust, unincorporated
association, joint venture, joint-stock company, government (including political
subdivisions), governmental authority or agency, or any other entity, (b) any
reference in this Mortgage to “Borrower,” “Lender” or any other entity shall
include its successors and assigns, (c) any reference to an Article or Section
shall refer to the specified Article or Section of this Mortgage, (d) words
importing the singular number include the plural number, and vice versa, (e) the
terms “hereof’, “hereby”, “hereto”, “hereunder” and. similar terms refer to this
entire Mortgage, (f) the term “including” shall mean “including without
limitation”, and (g) any reference to the Mortgaged Property shall refer to the
Mortgaged Property or any part thereof or any estate or interest therein.  The
captions or headings at the beginning of each Article and Section hereof are for
the convenience of the parties and are not a part of this Mortgage.
 
5.11 Invalidity of Certain Provisions.  If the security interest, lien or estate
created by this Mortgage is invalid or unenforceable as to any part of the
Secured Obligations, or as to any part of the Mortgaged Property, the unsecured
or partially secured portion thereof shall be completely paid prior to the
payment of the remaining and secured or partially secured portion thereof, and
all payments made thereon, whether voluntary or pursuant to foreclosure sale or
other enforcement action or procedure, shall be considered to have been first
paid on and applied to the full payment of that portion thereof which is not
secured or fully secured by this Mortgage.
 
5.12 Severability.  If any term or provision of this Mortgage or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Mortgage, or the application of such term
or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Mortgage shall be valid and enforceable to the fullest extent
permitted by law.
 
5.13 Governing Law.  This Mortgage has been negotiated, delivered and executed
in the Commonwealth of Massachusetts and shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts (regardless of
conflicts of law rules) to the maximum extent permitted by law.
 
5.14 Time of Essence; Duration; Survival.  Time is of the essence with respect
to all of Borrower’s obligations under this Mortgage and the other Loan
Documents.  All representations and warranties of Borrower contained herein or
in any other Loan Document or made in connection herewith or therewith shall
survive the making of and shall not be waived by the execution and delivery of
this Mortgage or the other Loan Documents, any investigation by Lender or the
making of any loan advance under the Loan Agreement.  All covenants and
agreements of Borrower contained herein or in any other Loan Document shall
continue in full force and effect from and after the date hereof until payment
in full of the Secured Obligations.  Without limitation and subject to the
provisions of Section 2.13 herein, it is understood that all obligations of
Borrower to make payments to or indemnify Lender shall survive the payment in
full of the principal of and interest on the Note.
 
5.15 Successors and Assigns.  This Mortgage shall run with the Land and shall
apply to, inure to the benefit of and bind each of the parties hereto and their
respective successors and assigns.
 

19

--------------------------------------------------------------------------------

Table of Contents

5.16 Usury. This Mortgage, the Note and the other Loan Documents are subject to
the express condition that at no time shall Borrower be obligated or required to
pay interest on the principal balance due under the Note or discounts, fees,
consideration or other charges due under or in connection with any of the other
Loan Documents at a rate which could subject the Lender to either civil or
criminal liability as a result of being in excess of the maximum rate which
Borrower is permitted by law to contract or agree to pay. If, by the terms of
any of the Loan Documents, such amounts as Borrower is obligated to pay result
in a rate in excess of such maximum rate, such resulting rate shall be deemed to
be immediately reduced ab initio to such maximum rate and all prior amounts
received in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note.
 
5.17 JURISDICTION AND VENUE: WAIVER OF JURY TRIAL.  BORROWER HEREBY ACKNOWLEDGES
THAT THE TRANSACTIONS EVIDENCED HEREBY ARE COMMERCIAL TRANSACTIONS.  BORROWER
HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN
THE COMMONWEALTH OF MASSACHUSETTS OVER ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS MORTGAGE, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS
UNDER THE LAWS OF ANY STATE (I) TO OBJECT TO JURISDICTION WITHIN SUCH STATE AND
(II) TO THE RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN ACTUAL DAMAGES. BORROWER
AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO A PARTY AT THE ADDRESS
SET FORTH ABOVE FOR NOTICES, AND SERVICE SO MADE SHALL BE COMPLETE THREE (3)
DAYS AFTER THE SAME SHALL HAVE BEEN TENDERED FOR RECEIPT ON A BUSINESS DAY.  THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF BORROWER AND MORTGAGEE HEREUNDER OR THE SUBMISSION HEREIN MADE BY
BORROWER TO PERSONAL JURISDICTION WITHIN SUCH STATE. BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY
JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF, THIS MORTGAGE, THE NOTE OR ANY CLAIM OR DISPUTE HOWSOEVER ARISING,
BETWEEN BORROWER AND MORTGAGEE. THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR
THE NOTE, THIS MORTGAGE AND EACH AND EVERY OTHER DOCUMENT EXECUTED BY BORROWER
OR MORTGAGEE IN CONNECTION THEREWITH AND DELIVERED TO MORTGAGEE OR BORROWER, AS
THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENT SHALL CONTAIN A WAIVER OF JURY
TRIAL. BORROWER AND MORTGAGEE FURTHER CONFIRMS THAT THE FOREGOING WAIVERS ARE
INFORMED AND FREELY MADE.
 
5.18 Defined Terms.  Certain capitalized terms used herein and not defined
herein shall have the meaning given to such terms in the Note.
 
5.19 Statutory Condition and Statutory Power of Sale.  This Mortgage is upon the
STATUTORY CONDITION and upon the further condition that all covenants and
agreements on the part of the Borrower herein undertaken shall be kept and fully
and seasonably performed and that no breach of any other of the conditions
specified herein shall be permitted, for any breach of which conditions the
Lender shall have the STATUTORY POWER OF SALE.
 


 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

20

--------------------------------------------------------------------------------

Table of Contents



 
EXECUTED AS A SEALED INSTRUMENT, in any number of counterpart copies, each of
which shall be deemed to be an original for all purposes, as of the 12th day of
February, 2010.
 
WITNESS:




 /s/ Norman C. Spector                                                      /s/
Peter J.
Sonnabend                                                                           
Name:  Norman C. Spector                                               Peter J.
Sonnabend, as Trustee of Charterhouse of Cambridge Trust, and not individually




 /s/ Norman C. Spector                                                      /s/
Boy A. J. van
Riel                                                                                     
Name:  Norman C. Spector                                              Boy A. J.
van Riel, as Trustee of Charterhouse of Cambridge Trust, and not individually


SONESTA OF MASSACHUSETTS, INCORPORATED




 /s/ Norman C.
Spector                                                     By:   /s/ Peter J.
Sonnabend                                                                
Name:  Norman C.
Spector                                                     Peter J. Sonnabend
                     Its Vice President Hereunto duly authorized




 
[Signature Page for Mortgage and Security Agreement]
 

21

--------------------------------------------------------------------------------

Table of Contents



ACKNOWLEDGMENT




COMMONWEALTH OF MASSACHUSETTS         )
                       )
COUNTY OF SUFFOLK                     )

On this 11th day of February, 2010, before me, the undersigned notary public,
personally appeared Peter J. Sonnabend, as Trustee of Charterhouse of Cambridge
Trust, proved to me through satisfactory evidence of identification, which was
MA Drivers License, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose.
 




 /s/ Anne E.
Bellefontaine                                                                
Notary Public
My commission expires: 1/24/2014






COMMONWEALTH OF MASSACHUSETTS         )
                       )
COUNTY OF SUFFOLK                     )


On this 11th day of February, 2010, before me, the undersigned notary public,
personally appeared Boy A. J. van Riel, as Trustee of Charterhouse of Cambridge
Trust, proved to me through satisfactory evidence of identification, which was
MA Drivers License, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose.
 




 /s/ Anne E.
Bellefontaine                                                                
Notary Public
My commission expires: 1/24/2014





22

--------------------------------------------------------------------------------

Table of Contents

COMMONWEALTH OF MASSACHUSETTS         )
                       )
COUNTY OF SUFFOLK                     )

On this 11th day of February, 2010, before me, the undersigned notary public,
personally appeared Peter J. Sonnabend, the Vice President of Sonesta of
Massachusetts, Incorporated, proved to me through satisfactory evidence of
identification, which was MA Drivers License, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.
 




 /s/ Anne E.
Bellefontaine                                                                
Notary Public
My commission expires: 1/24/2014










[Acknowledgment Page for Mortgage and Security Agreement]
 


 

23

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT A


 
Legal Description
 


The following described parcels of registered and unregistered land with the
improvements located thereon, situated at Edwin H. Land Boulevard (formerly
known as Commercial Avenue) and Cambridge Parkway, in the City of Cambridge,
County of Middlesex, and Commonwealth of Massachusetts:
 
Tract I (Fee simple):
 
Those parcels of land located on Edwin H. Land Boulevard (formerly known as
Commercial Avenue) and Cambridge Parkway and more particularly described as
follows:
 
Tract I - Parcel I:
 
That certain parcel of land situated on the easterly side of Commercial Avenue,
Cambridge, Middlesex County, Massachusetts and shown as the parcel designated
"AREA = 46,987 S.F. +/" on a plan entitled "Land Acquisition Plan For City of
Cambridge Community Development Department Middlesex County, Massachusetts",
Scale: 1" = 40', dated November 19, 1980, prepared by Cullinan Engineering Co.,
Inc., Consulting Civil Engineers - Land Surveyors, recorded with the Middlesex
South District Registry of Deeds as Plan No. 1549 of 1980 in Book 14159, Page 51
(the "Land Acquisition Plan"); said parcel being more particularly described
according to said plan as follows:
 
Beginning at a point on the southwesterly comer of said premises on the easterly
side of Commercial Avenue at land NIP Trustees of Real Estate Investment Trust
of America; thence
 
N35°-011-29E
A distance of Two Hundred Sixty-Eight and Fifty Hundredths (268.50) feet by the
sideline of Commercial Avenue to a point at land of NIP Brian T. Owen, et al,
Trustees of Charterhouse of Cambridge Trust; thence
S54°-31-31E
A distance of One Hundred Seventy-five and No Hundredths (175.00) feet by said
land NIP Brian T. Owen, et al, Trustees of Charterhouse of Cambridge Trust to
the westerly sideline of Cambridge Parkway; thence
S35°-11-29W
A distance of Two Hundred Sixty-Eight and Fifty-Hundredths (268.50) feet by the
westerly sideline of Cambridge Parkway to land N/F Trustees of Real Estate
Investment Trust of America; thence
N54°-48-31W
A distance of One Hundred Seventy-Five and No Hundredths (175.00) feet by land
of said N/F Trustees of Real Estate Investment Trust of America to the point of
beginning.



Tract I - Parcel II:
 
That certain parcel of land situated on the easterly side of Commercial Avenue,
Cambridge, Middlesex County, Massachusetts and shown as the parcel designated
"N/F Brian T. Owen, et al, Trustees of Charterhouse of Cambridge Trust" on the
Land Acquisition Plan; said parcel being more particularly described according
to said plan as follows:
 
1

--------------------------------------------------------------------------------

Table of Contents
Beginning at a SB W/DH (FND) at the northeast corner of said premises; thence
 
Southeasterly
Along a curve to the right having a radius of Two Hundred and No Hundredths
(200.00) feet and a curve length of One Hundred Twenty-Six and Seventy-Two
Hundredths (126.72) feet by the sideline of Cambridge Parkway to a SB (NOT FND);
thence
S35°-11-29W
A distance of One Hundred Ninety-Three and Seventy-Six Hundredths (193.76) feet
by the sideline of said Cambridge Parkway to a point; thence
N54°-48-31W
A distance of One Hundred Seventy-five and No Hundredths (175.00) feet by the
parcel designated "Area = 46,987 S.F.+/-" on said plan to the sideline of
Commercial Avenue; thence
N35°-011-29E
A distance of Three Hundred Twelve and Seventeen Hundredths (312.17) feet by the
sideline of said Commercial Avenue to a SB W /DH (FND); thence
S54°-48-31E
A distance of One Hundred Thirty-Six and Eighteen Hundredths (136.18) feet to a
SB W/DH (FND) at the point of beginning.



For Title to Tract I see deed of Charles River Hotel Trust, dated December 31,
1966, recorded at Middlesex South District Registry of Deeds in Book 11665, Page
330; and deed of the City of Cambridge, dated January 10, 1983, recorded at said
Registry in Book 14857, Page 350.
 
Tract II (Leasehold):
 
The Premises described in the following described Lease:
 
Lease between the Trustees of Riverside Galleria Associates Trust, Landlord, and
the Trustees of Charterhouse of Cambridge Trust; Tenant, dated as of December
30,1986, a Short Form Notice of Lease being filed as Document No. 732981 and a
Long Form Notice of Lease being recorded at Book 17768, Page 325. Said lease is
affected by the following amendments:
 
 
a.
First Amendment to Lease dated as of June 1, 1988, recorded at Book 19185, Page
384 and filed as Document No. 778152;

 
 
b.
Notice of Second Amendment of Lease dated January 19, 1989, recorded at Book
19732, Page 485 and filed as Document No. 796200;

 
 
c.
Third Amendment to Lease made as of January 19, 1989, recorded at Book 19732,
Page 490 and filed as Document No. 796201;

 
 
d.
Fourth Amendment to Lease made as of March 1, 1989, recorded at Book 19824,
Page· 266 and filed as Document No. 799184; and

 
 
e.
Fifth Amendment to Lease made as of May 11, 1989, recorded at Book 19824, Page
272 and filed as Document No. 799185.

 
The current landlord of record in Tract II is James M. Fishman and William
Harrison, Trustees of CambridgeSide Galleria Associates Trust, u/d/t dated April
1, 1985, recorded at Book 16089, Page 56 and filed as Document No. 678867, as
amended. See also Certificate of Title No. 173226 in Registration Book 996, Page
76 and Certificate of Title No. 179085 in Registration Book 1025, Page 135.
 

2

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT B


 
Schedule 1
 
(Description of “Debtor” and “Secured Party”)
 
A.  
Debtor:

 
1.  
Name and Identity or Organizational Structure: Peter J. Sonnabend and Boy A.J.
van Riel, as Trustees of the Charterhouse of Cambridge Trust, under Declaration
of Trust dated December 27, 1963 and recorded in the Middlesex (South) Registry
of Deeds in Book 11160, Page 340, as amended by Amendment of Declaration of
Trust dated July 8, 1966 and recorded in said Registry in Book 11160, Page 359
and Sonesta of Massachusetts, Incorporated, a Massachusetts corporation.

 
2.  
The principal place of business and chief executive office of Debtor in the
Commonwealth of Massachusetts is located at 116 Huntington Avenue, Boston,
Massachusetts 02116.

 
Debtor has been using or operating under said name and identity or
organizational structure without change since ____________________.
 
B.  
Secured Party:  RBS CITIZENS, NATIONAL ASSOCIATION

 


******************************************


Schedule 2
 
(Notice Mailing Addresses of “Debtor” and “Secured Party”)
 


A.           The mailing address of Debtor is:


c/o Sonesta International Hotels Corporation
116 Huntington Avenue
Boston, Massachusetts  02116


B.           The mailing address of Secured Party is:


RBS CITIZENS, NATIONAL ASSOCIATION
28 State Street
Boston, Massachusetts  02109

 
B-1

--------------------------------------------------------------------------------

 
